ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 04-199, recommending that FRANK MARTINO, III, formerly of GIBBSBORO, who was admitted to the bar of this State in 1994, and who has been temporarily suspended from the practice of law since February 26, 2004, be disbarred for violating RPC 1.15(a)(knowing misappropriation of client funds), RPC 1.15(c)(failure to safeguard client funds), and RPC 8.4(c)(con-duet involving dishonesty, fraud, deceit and misrepresentation);
And FRANK MARTINO, III, having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that FRANK MARTINO, III, be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
*62ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that FRANK MARTINO, III, be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.